This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1555

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                   Gary Lee Hanson, Jr.,
                                        Appellant.

                                    Filed July 5, 2016
                                        Affirmed
                                    Schellhas, Judge

                             Cottonwood County District Court
                                   File No. 17-CR-15-76

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Nicholas A. Anderson, Cottonwood County Attorney, Lori A. Buchheim, Assistant County
Attorney, Windom, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Richard Schmitz, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Reyes, Presiding Judge; Schellhas, Judge; and Bratvold,

Judge.

                          UNPUBLISHED OPINION

SCHELLHAS, Judge

         Appellant argues that the district court abused its discretion in denying his

presentencing motion to withdraw his guilty plea to felony domestic assault. We affirm.
                                           FACTS

       On February 20, 2015, appellant Gary Lee Hanson Jr. was arguing with his mother

in their shared residence when he threw a blanket and raised his arm as though threatening

to hit his mother, intending to “put fear in her.” Police intervention in the argument led to

Hanson’s arrest, and respondent State of Minnesota charged Hanson with felony domestic

assault due to Hanson’s prior convictions of qualified offenses. On April 21, Hanson

pleaded guilty as charged in exchange for the state’s agreement to a stay of imposition of

sentence and two years of unsupervised probation; the district court accepted Hanson’s

plea and set a sentencing hearing for May 26. On May 20, Hanson moved to withdraw his

guilty plea, asserting that the resulting conviction “has had unforeseen disastrous

consequences on [his] employment prospects.” The state opposed Hanson’s plea-

withdrawal motion. After hearing argument and testimony, the court denied Hanson’s

motion, adjudicated his guilt, and stayed imposition of sentence under the plea deal.

       This appeal follows.

                                      DECISION

       “A defendant has no absolute right to withdraw a guilty plea after entering it.” State

v. Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). “[A] court must allow withdrawal of a guilty

plea if withdrawal is necessary to correct a ‘manifest injustice.’” Id. (quoting Minn. R.

Crim. P. 15.05, subd. 1). And “a court may allow withdrawal any time before sentencing

if it is ‘fair and just’ to do so.” Id. (quoting Minn. R. Crim. P. 15.05, subd. 2). “The ‘fair

and just’ standard requires district courts to give ‘due consideration’ to two factors: (1) the

reasons a defendant advances to support withdrawal and (2) prejudice granting the motion


                                              2
would cause the State given reliance on the plea.” Id. at 97 (quoting Minn. R. Crim. P.

15.05, subd. 2). “A defendant bears the burden of advancing reasons to support

withdrawal,” while “[t]he State bears the burden of showing prejudice caused by

withdrawal.” Id. “[Appellate courts] review a district court’s decision to deny a withdrawal

motion for abuse of discretion, reversing only in the rare case.” Id. (quotation omitted).

       Hanson does not argue here, nor did he argue to the district court, that withdrawal

of his guilty plea is necessary to correct a manifest injustice. Instead, he argues that he has

established that withdrawal of his plea is fair and just, that the state has failed to show that

withdrawal would cause prejudice to it, and that the district court therefore abused its

discretion by denying his presentencing plea-withdrawal motion. According to Hanson,

because he would not have pleaded guilty if he had known that the resulting conviction

would interfere with his out-of-state job prospects, withdrawal of his plea is fair and just.

       Hanson’s claim is faulty in at least two respects. First, Hanson did not argue to the

district court that his guilty plea hinged on the resulting conviction’s lack of impact on his

future employment. The argument therefore is not properly before us. See State v. Johnson,

851 N.W.2d 60, 64 (Minn. 2014) (“Generally, we will not consider arguments that are

made for the first time on appeal.”). Second, the district court found that Hanson did not

show that the conviction has prevented him from obtaining employment and that “there are

many reasons why [Hanson] has had difficulty finding a job.” These findings have ample

support in the record, and we will not disturb them on appeal. See State v. Byron, 683

N.W.2d 317, 322 (Minn. App. 2004) (stating that “[o]n questions of fact, if there is




                                               3
sufficient evidence to support the district court’s findings, they will not be disturbed” on

review of district court’s plea-withdrawal decision), review denied (Minn. Sept. 29, 2004).

       At most, the evidence supports a finding that Hanson’s newest conviction has had

an incremental negative effect on his ability to secure desired employment. But the district

court made no such finding. Even if it had, a finding of negative employment consequences

would not have compelled the court to grant Hanson’s plea-withdrawal motion. See Minn.

R. Crim. P. 15.05, subd. 2 (“In its discretion the court may allow the defendant to withdraw

a plea at any time before sentence if it is fair and just to do so.” (emphasis added)); Butala

v. State, 664 N.W.2d 333, 338 (Minn. 2003) (stating that “[t]he ultimate decision of

whether to allow withdrawal under the ‘fair and just’ standard is left to the sound discretion

of the trial court” (quotation omitted)).

       In sum, the district court gave “due consideration to the reasons advanced by

[Hanson] in support of the [plea-withdrawal] motion,” Minn. R. Crim. P. 15.05, subd. 2,

but it determined that those reasons were lacking. Accordingly, although the court

acknowledged that withdrawal would result in “relatively minimal” prejudice to the state,

the court was not persuaded to exercise its discretion to permit withdrawal. Hanson pleaded

guilty to felony domestic assault after receiving a favorable plea deal; acknowledging and

waiving his trial rights; stating that defense counsel “did a nice job” representing him; and

affirming that, “with a knowledge and understanding of all of [his] rights,” he still wanted

to plead guilty. We conclude that the district court did not abuse its discretion in making

the finality-preserving decision not to allow Hanson to withdraw his plea. See Kaiser v.

State, 641 N.W.2d 900, 903 (Minn. 2002) (“Public policy favors the finality of judgments


                                              4
and courts are not disposed to encourage accused persons to play games with the courts by

setting aside judgments of conviction based upon pleas made with deliberation and

accepted by the court with caution.” (quotations omitted)).

      Affirmed.




                                            5